Citation Nr: 0805798	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  00-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disk 
disease, L5-S1, with associated spondylosis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1988 to 
October 1990.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in March 
2004. This matter was originally on appeal from an August 
1999 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board finds that it is important to the 
development of this case to understand its procedural 
history.  

In January 1999, the RO received a VA Form 21-526, Veteran's 
Application for Compensation or Pension, noting that he had 
received treatment and physical therapy from May 1990 to 
September 1990 for lower back and had severe pain from August 
1999 in the lower back and was receiving VA treatment.  

The veteran underwent a VA examination in July 1999.  The 
examiner, Dr. M.A.S. noted that the veteran was in the army 
from 1988 to 1990 and was in the reserves from 1990 to 1996.  
Dr. M.A.S. noted that in August 1998, without any history of 
trauma or fall or accident to his back, the veteran started 
having right lower extremity pain all the way up to his calf 
and including the anterior aspect of his thigh.  The veteran 
reported that there was no reason for this and no trauma, 
fracture, fall or any accident to precede this event.  Dr. 
M.A.S. noted that the pain continued from August of 1998 
throughout the early part of February/March 1999 and that 
from January until March of 1999, he was in physical therapy 
which helped alleviate his symptoms and improve it.  The 
examiner noted that the veteran, at that time, had pain the 
lumbosacral and that x-rays revealed moderate to severe 
degenerative disk disease and disk height collapse at L5,S1 
with foraminal narrowing but otherwise normal x-rays.  

After physical examination, a diagnosis of mechanical low 
back pain and degenerative disk disease at L5,S1 and history 
of right S1 radiculopathy.  Dr. M.A.S. opined, "This is a 45 
year old gentleman with a history of acute right lower 
extremity radiculopathy starting in August of 1998 without 
any trauma or prior etiology.  He has lumbosacral collapse at 
L5,S1, corresponding to his problem.  In my opinion, there is 
absolutely no relationship between his problems in the 
service and his current degenerative disk disease since 
degenerative disk disease is a very common, natural process 
in the spine which has no relationship to any kind of 
activity, and there is no sound medical principle to relate 
any kind of strenuous activity or military activity to 
getting accelerated arthritis or degeneration of the disk and 
spine.  He is neurologically intact and his symptoms of 
August 1998 have resolved after physical therapy from January 
to March 1999."

In August 1999, the RO denied service connection for 
degenerative disk disease at L5-S1 and service connection for 
mechanical low back pain.  The veteran appealed this 
decision.  In April 2000, the RO received a letter from Dr. 
B.S., who stated, "I, Dr. [B.S.] seen [the veteran] on 03-
29-00.  In my opinion, running and carr[y]ing heavy stuff 
while he was in the military is as likely as not to have 
caused traumatic degenerative disc disease.  While gradually 
progressed.  Patient tries to keep symptoms under control by 
stretching exercises and physical therapy.  Patient takes 
Motrin for medication.  He was unfairly denied disability 
from service connection his appeal should be reconsidered."

In a March 2001 statement, the veteran noted that when he was 
in basic training, while trying to cross a ravine by hanging 
onto a rope with his hands and feet wrapped around the rope 
and pulling himself across, he lost his grip and fell 10 to 
15 feet to the ground landing on his back with an M-16 
strapped to his back.  The veteran stated that this caused 
great pain but that he was discouraged from reporting 
problems with the threat of recycle.  In addition, the 
veteran submitted a buddy statement authored by D.H.S. in 
which he stated that he saw the veteran fall from the wire 
and land on his back with his M16 strapped to his back. 

In April 2001, the veteran testified at a central office 
hearing in Washington, D.C. before a Veterans Law Judge no 
longer employed at the Board.  A transcript of that hearing 
is of record.

In a May 2001 Decision, the Board denied entitlement to 
service connection for residual of a low back injury to 
include degenerative disc disease in the lumbar spine.  The 
veteran appealed the Board's May 2001 decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
May 2002 Order, the Court, pursuant to a joint motion, 
vacated the May 2001 decision and remanded the case for 
readjudication.  The joint motion indicated that the July 
1999 VA examiner's opinion was inadequate and noted that the 
VA examiner appeared to have not had access to the claims 
file and seemed to be unaware of the veteran's in-service 
back trauma.  The Joint Motion noted that the July 1999 VA 
examiner mistakenly stated that the veteran had not 
experienced any trauma, fall, or accident to his back.  

The Board would like to point out that although there is no 
indication that the veteran's claims folder was reviewed in 
connection with the July 1999 VA examination, the Joint 
Motion incorrectly characterized history reported by the 
veteran as the VA examiner's own statement.  The VA examiner 
reported, "He states that there was no reason for this and 
no trauma, fracture, fall or any accident to precede this 
event. ...."  

In July 2002, the Board received the veteran's Brief 
requesting a VA examination to obtain an opinion addressing 
the likelihood that any currently diagnosed condition was 
related to in-service symptoms or was otherwise service 
connected.

In October 2002, the Board sent the claims folder to a VA 
orthopedic specialist for review and requested that the 
specialist review the claims folder and specifically explain 
whether the veteran's current low back disabilities were 
etiologically related to his in-service back injury.

In a February 2003 VA examination report, Dr. M.V.H., noted 
that he reviewed the veteran's claims file.  Dr. M.V.H. noted 
that there was indeed a discrepancy between the veteran's 
view of his back difficulty and the VA examiner's view of the 
veteran's back problem and noted that there were three 
components to this description, the traumatic event which 
occurred in 1988 and noted that the mechanism of the fall, 
landing flat on ones back, was not appropriate to cause the 
veteran's disc degeneration.  Dr. M.V.H. noted that herniated 
discs would be caused by axial loading injuries such as 
landing on one's feet or one's tailbone to transmit pressure 
throughout the vertical axis of the spine.  Dr. M.V.H. stated 
that as the veteran landed flat on his back, there was likely 
no compression of the spine or the discs and no rotational 
problem with the spine.  

Dr. M.V.H. noted that the second facet of the veteran's 
problem included his radiographic findings which were clearly 
degenerative in nature although somewhat marked in their 
severity.  Dr. M.V.H. stated that it was likely that these 
findings would have been present whether or not the veteran 
had fallen and he stated that he believed that the 1999 VA 
examiner was correct in his assessment that the lumbar 
spondylosis was unrelated to the veteran's fall.

Dr. M.V.H. noted that the third component of the veteran's 
disability was the functional status and the amount of pain.  
Dr. M.V.H. noted that the veteran's treating physician had 
instructed the veteran to refrain from heavy lifting 
including that which was required to do his job waiting 
tables.  Dr. M.V.H. noted that it was clear that during the 
later part of the 1990s and more recent years, the veteran's 
back difficulty had worsened and he had sought medical 
intervention many times.  Dr. M.V.H. stated that he believed 
strongly that the veteran would have back pain and would have 
some disability whether or not he sustained his fall or 
service-connected injury in 1988.  Dr. M.V.H. opined that the 
etiology of the veteran's back difficulty was not traumatic 
at all, it was degenerative in nature and stated that the 
fall was the predisposing factor to the onset of the pain 
problem and likely contributed a small degree to the 
veteran's status.  He also opined that the degree was likely 
no more than 25 percent of the veteran's functional capacity 
and present condition.  Dr. M.V.H. noted that the rest of the 
veteran's problem including the radiographic findings of 
lumbar spondylosis and the remainder of his back condition 
and sciatic condition was not related to the trauma.    

In June 2003, the Board remanded the case to allow the RO to 
consider the additional evidence developed by the Board 
(i.e., the February 2003 VA opinion).  An October 2003 
Supplemental Statement of the Case again denied service 
connection.

In October 2003, the RO received a letter from the veteran's 
attorney noted that the February 2003 VA examiner had stated, 
"the in-service fall likely contributes in a small way (no 
more than 20 percent) to the veteran's current functional 
capacity and overall status."  The veteran's attorney argued 
that it appeared that the examiner did think that the veteran 
had a functional disability of the back associated with the 
in-service fall and that on that basis service connection 
should be granted but that if service connection could not be 
grant, further medical opinion addressing what disability the 
veteran's fall did cause should be obtained.

In a March 2004 Decision, the Board denied entitlement to 
service connection for residual of a low back injury to 
include degenerative disc disease in the lumbar spine.  The 
veteran appealed the Board's March 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  

By an August 2004 Order, the Court, pursuant to a joint 
motion, vacated the March 2004 decision and remanded the case 
for readjudication.  The joint motion indicated that the 
February 2003 examination report contained ambiguous 
findings.  On one hand, the report finds that the veteran's 
disability was not traumatic in origin, but rather 
degenerative, and not the result of the in-service injury.  
On the other hand, the report states that 25 percent of the 
veteran's current disability is the result of the in-service 
injury.  The Joint Motion indicated that it was unclear how 
these statements should be interpreted and noted that it 
could be that the statements were mutually exclusive and that 
if the former were true the examination was unfavorable to 
the veteran and if the latter, it was favorable.  Or, it 
could be that the findings should be read together, and that 
the examiner meant that the in-service injury contributed to 
cause the current disability or aggravated it.  The Joint 
Motion noted that by creating such confusion, the examination 
did not contain sufficient detail.  The Joint Motion stated 
that on remand, the Board must obtain a medical opinion that 
is sufficient to decide the case and that specifically the 
Board must obtain an opinion that clearly specifies whether 
the "25 percent" contribution from the in-service injury, 
diagnosed in the February 2003 opinion, means that the in-
service injury cause, contributed to cause, or aggravated a 
current disability of the back.

In May 2005, the veteran testified at a central office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In December 2005, the Board remanded the case for additional 
development including contacting the February 2003 VA 
examiner and requesting that he clarify whether the 25 
percent contribution from the in-service injury caused, 
contributed to cause, or aggravated a current disability of 
the back.  The remand also noted that if the February 2003 VA 
examiner was not available, the RO should schedule the 
veteran for a low back examination for the purpose of 
ascertaining the nature and etiology of any current low back 
disability.  The Board specifically noted that the examiner 
should provide an opinion as to whether any current low back 
disability was etiologically related to the veteran's active 
duty service, including whether in-service injury caused, 
contributed to cause, or aggravated a current disability of 
the back.

In an April 2006 VA examination report, J.M., noted that she 
reviewed the veteran's claims file.  After review of the 
record, examination of the veteran, and review of lumbar 
spine x-rays, J.M. diagnosed mild to moderate degenerative 
disc disease of the L5-S1 disc with mild associated 
spondylosis and chronic lumbar strain/mechanical low back 
syndrome.  J.M. stated, "In my medical opinion the veteran's 
current DDD and spondylosis is unrelated to his military 
service.  The veteran's degenerative changes were first 
evidenced in mid 1998 which were very mild in nature.  This 
was 8 years after discharge from service.  Furthermore, the 
injury that was reported during service would not have caused 
degenerative changes in the spine.  However, the veteran's 
military records do show documented complaints several times 
in 1989 and 1990 of low back pain which usually was 
associated with heavy lifting and he was diagnosed several 
times with lumbar strain or mechanical low back syndrome.  
Therefore, it is my opinion that the veteran's lumbar 
strain/mechanical low back syndrome is likely related to 
military service however again, his DDD and spondylosis are 
not.  It would speculative to state that the veteran's in-
service injury aggravated his DDD since there is no evidence 
that the DDD existed during service.  In regards to symptoms, 
his radicular symptoms in the right lower extremity would be 
related to his degenerative changes/spondylosis and not the 
lumbar strain/mechanical low back syndrome.

In June 2006, the RO granted service connection for chronic 
lumbar strain/ mechanical low back syndrome.

In February 2007,  the Board received the veteran's Brief 
noting several problems with the April 2006 VA examiner's 
opinion.  The first problem identified was that there was no 
indication that any attempts were made to have Dr. M.V.H. 
provide clarification of his original opinion or any 
indication that he was unavailable and asked that the case be 
remanded to determine if Dr. M.V.H. was available and, if so, 
to allow him to provide the required addendum.  The second 
problem identified was that J.M.'s opinion failed to comply 
with the December 2005 Board remand instructions.  In 
particular, J.M. failed to provide an opinion addressing 
whether the veteran's degenerative disc disease was 
aggravated by the veteran's active service.  The Brief 
pointed out that rather than provide an opinion, J.M. said 
that it would require her to speculate to do so.  Thus, she 
failed to answer the question of whether or not the veteran's 
in-service injury aggravated his post-service degenerative 
disc disease.  The Brief indicated that the case should be 
remanded to allow J.M. to provide an addendum to her opinion 
if Dr. M.V.H. is unavailable

In March 2007, the Board requested a medical expert opinion 
of an orthopedist as to whether the veteran's chronic 
lumbosacral spine degenerative disc disease and/or lumbar 
spine spondylosis had its onset during active service; is 
etiologically related to his in-service low back complaints; 
is in any other way causally related to active service; 
and/or is etiologically related to and/or increased in 
severity beyond its natural progression due to his chronic 
lumbar strain/mechanical low back syndrome and other service 
connected disabilities.

In May 2007, the Board received an opinion from Dr. M.K.G., 
Chief of Neurosurgery Section.  It is clear from her 
statement that the veteran's claims file was reviewed.  Dr. 
M.K.G., opined, in pertinent part, "... it is less likely than 
not (probability <50%) that any of this patient's complaints 
regarding his lower back had onset during his time in the 
active military.  Furthermore, the records substantiate that 
there was a significant period of time following the end of 
his active duty and any new complaints of low back pain.  In 
addition his life style/medical problems of tobacco abuse and 
obesity are known to cause and aggravate the development and 
progression of lumbosacral degenerative back pain.

In July 2007, VA received a letter from the veteran's 
attorney regarding Dr. M.K.G.'s medical opinion.  The letter 
stated that the opinion was fatally flawed insofar that Dr. 
M.K.G. stated that there were no complaints of back pain 
following service and that she dismisses the veteran's report 
of having suffered an injury to his back when he fell on his 
M-16 during basic training.  In addition, the letter stated 
that although she appeared to attribute the veteran's back 
problems to smoking and obesity, she admits that she is 
unaware how long the veteran had been smoking or how long he 
was obese.  Further, the letter stated that the opinion fails 
to comply with the requirements set forth in the joint motion 
for remand.  There, the parties agreed that an opinion needed 
to be obtained to clarify what the "25 percent" 
contribution as set forth in the 2003 opinion meant.  The 
letter asked that the BVA remand the matter with instructions 
that the 2003 VA examiner be contacted so that his findings 
on that examination can be clarified as specified in the 
joint motion for remand.

In September 2007, the Board once again requested a medical 
expert opinion of an orthopedist as to whether the veteran's 
chronic lumbosacral spine degenerative disc disease and/or 
lumbar spine spondylosis is etiologically related to his 
chronic lumbar strain/mechanical low back syndrome and other 
service connected disabilities.

An October 4, 2007 opinion authored by Dr. M.A. stated, "I 
have reviewed the entire available medical record on [the 
veteran], focusing on the entries regarding his lower back.  
I am limited in the information available with which to 
answer the following questions: ... lifting and moving heavy 
objects is at least as likely as not (probability of 50%) 
related to chronic lumbar sprain and degenerative 
arthritis."

In November 2007, Dr. M.A. was notified that his medical 
opinion was determined to be insufficient and requested that 
he prepare an addendum to his opinion explaining if the 
veteran's chronic lumbosacral spine degenerative disc disease 
was etiologically related to his service-connected chronic 
lumbar strain/mechanical low back syndrome and other service-
connected disabilities.

In December 2007, Dr. M.A. added the following to his 
opinion.  "There is about 50 percent probability that the 
patient's low back pain/chronic lumbar strain has increased 
in severity beyond its natural progression due to his service 
connected disabilities."

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  The weight to be accorded 
the various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.  Unfortunately, the Board finds 
the two opinions by Dr. M.A. to be of no value in this case.

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status for several years.  
Consequently, the Board wishes to assure the veteran that it 
would not be remanding this case again unless it was 
essential for a full and fair adjudication of his claim.

As noted above, the July 1999 VA examiner, Dr. M.A.S., noted 
that the veteran was in the Army from 1988 to 1990 and was in 
the Army Reserves from 1990 to 1996.  However, while copies 
of the veteran's Army service medical records are of record, 
there are no Army Reserve service medical records on file.  
The veteran's Army Reserve service medical records are deemed 
to be within the control of the government and should have 
been included in the record in their entirety, if available, 
as they may be determinative of the claim.  Therefore a 
remand is necessary for the purpose of obtaining seeking 
after such records.  See Bell v. Derwinski, 2 Vet. App. 492 
(1992). 

After the veteran's Army Reserve service medical records have 
been associated with the claims file, it should be determined 
if Dr. M.V.H. is available to clarify his February 2003 
medical opinion pursuant to the Joint Motion.  If Dr. M.V.H. 
is not available, it should be determined if J.M. is 
available to read Dr. M.V.H.'s opinion and specifically 
answer the question to the best of her ability whether the 
"25 percent" contribution from the in-service injury, 
diagnosed in the February 2003 opinion, means that the in-
service injury caused, contributed to cause, or aggravated 
the veteran's degenerative disc disease or spondylosis.  If 
J.M. is not available, an additional opinion by an orthopedic 
physician should be obtained which specifically answers this 
question.   
  
Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record that is necessary 
to establish service-connection for a 
disability that is proximately due to or 
the result of a service-connected 
disability, to include the holding of the 
decision reached in Allen v. Brown, 7 
Vet. App. 439, 448 (1995) and the 
amendment of 38 C.F.R. § 3.310, which 
became effective October 10, 2006, and 
provides for the award of secondary 
service based on aggravation of a 
nonservice-connected disability by a 
service-connected disability.  See 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  
The veteran should also be advised of the 
information and evidence that VA will 
seek to obtain and that the veteran is 
expected to provide.  He should be 
advised to provide any evidence in his 
possession that pertains to the claim.  
Further, the veteran should be informed 
of how VA determines disability ratings 
and effective dates once service 
connection is granted.

In addition, the veteran should be asked 
to provide the dates and locations that 
he served in the Army Reserve. 

2.  If the veteran provides the necessary 
Army Reserve information, a request 
should be made for complete Reserve 
service medical records from all 
appropriate sources until such records 
are obtained or it is clear that these 
records do not exist.  Any records 
obtained should be associated with the 
claims file.  

3.  The claims file must be made 
available to and reviewed by Dr. M.V.H., 
the physician who authored the February 
2003 medical opinion; or, if he is not 
available, J.M., the physician's 
assistant who authored the April 2006 
medical opinion; or, if she is not 
available, another physician.  An 
addendum report should reflect that such 
a review was made.  

(a)  The examiner should provide a 
medical opinion that clearly specifies 
whether the "25 percent" contribution 
from the in-service injury, diagnosed in 
the February 2003 opinion, means that the 
in-service injury caused, contributed to 
cause, or aggravated his current non-
service connected back disability, 
including degenerative disc disease and 
spondylosis.  The examiner must be made 
aware that after both the February 2003 
and April 2006 opinions were rendered, 
the RO granted service connection for 
chronic lumbar strain/ mechanical low 
back syndrome.

(b)  If the examiner's answer to the 
above is in the negative (i.e., less 
likely than not), the examiner should 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's chronic lumbosacral spine 
degenerative disc disease and/or lumbar 
spine spondylosis is etiologically 
related to his service connected chronic 
lumbar strain/mechanical low back 
syndrome and other service-connected 
disabilities?  

(c)  If the examiner's responses to the 
questions above are negative (i.e., less 
likely than not), is it more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic lumbosacral spine degenerative 
disc disease and/or lumbar spine 
spondylosis has increased in severity 
beyond its natural progression due to his 
service connected chronic lumbar 
strain/mechanical low back syndrome and 
other service-connected disabilities
     
4.  The case should be reviewed on the 
basis of the additional evidence.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the service connection 
claim should consider the applicability 
of 38 C.F.R. § 3.310(a) (including the 
amendment effective October 10, 2006) and 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).   If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



